EXHIBIT 10.3

 

LICENSE AGREEMENT

 

This Agreement is made as of the 13 day February of 1996, between MEDISORB
TECHNOLOGIES INTERNATIONAL L.P., a Delaware limited partnership
(hereinafter "Medisorb") and JANSSEN PHARMACEUTICA INC., a New Jersey
corporation ("Janssen US").

 

WHEREAS,  Medisorb and Janssen Pharmaceutica International, an affiliate of
Janssen US, have entered into a certain Development Agreement, dated December
23, 1993 (the "Development Agreement"), for the development of a Product (as
described below); and

 

WHEREAS, Janssen Pharmaceutica International has an option under the Development
Agreement to enter into this License Agreement for the Medisorb technology
required to make, use and sell the Product, which option Janssen Pharmaceutica
International has assigned to Janssen US with the consent of Medisorb and which
option Janssen US has elected to exercise; and

 

WHEREAS, the parties believe that it is in their mutual best interest for
Medisorb to license to Janssen US on an exclusive basis in the
Territory, Medisorb Patents and Technical Information within the Field, upon the
terms and conditions set forth herein;

 

NOW, IT IS HEREBY AGREED AS FOLLOWS:

 

(1) Definitions:  The following terms shall have the meanings ascribed to them
herein, unless the context otherwise requires:

 

(a) "Affiliate" shall mean any company controlling, controlled by, or under
common control with a party by ownership, directly or indirectly, of
fifty percent (50%) or more of the total ownership or by the power to control
the policies and actions of such company.

 

(b) "Development Program" shall mean the development activities conducted by the
parties pursuant to the Development Agreement.

 

(c) "Field" shall mean the treatment of [

 

].

 

(d) "Improvements" shall mean any improvements or developments to or of the
Patents and Technical Information in the Field which Medisorb may acquire,

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------

 

 

discover, invent, originate, make, conceive or have a right to, in whole or in
part, during the term of this Agreement, whether or not such improvement or
development is patentable.

 

(e) "Medisorb Polymers" shall mean bioresorbable aliphatic polyesters based on
glycolide, lactide, caprolactone and combinations of such polymers, which are
manufactured by Medisorb and utilized in Product(s) licensed under this
Agreement.

 

(f) "NDA" shall mean a New Drug Application and all supplements filed pursuant
to the requirements of the United States Food and Drug Administration, including
all documents, data and other information concerning Product which are necessary
for, or included in, FDA approval to market a Product as more fully defined in
21 C.F.R. 314.5 et seq. or any other similar application for marketing
authorization filed with the appropriate regulatory authorities in other
countries of the Territory (as defined hereinafter).

 

(g) "Net Sales" shall mean the gross amounts received from sales of Products
during a calendar quarter to third parties by Janssen US, its Sublicensees or
any Affiliate of either, less any:  (i)  applicable sales taxes; (ii) cash trade
or quantity discounts; (iii) amounts repaid or credited by reason of rejections
or return of goods; or (iv) freight, postage and duties paid for.  No deduction
from the gross sales price shall be made for any item of cost incurred by the
seller in its own operations incident to the manufacture, sale or shipment of
the product sold.  For purposes hereof, Net Sales shall not include sales of a
Product from Janssen US or an Affiliate of Janssen US to any Affiliate or
Sublicensee of either; it being intended that Net Sales shall only include sales
to unrelated third-parties.

 

(h) "Patents" shall mean (i) any and all existing issued patents and patent
applications or parts thereof which describe and claim a depot formulation of
Risperidone, or any chemical analogues of Risperidone with similar 
physiological activity, based on polymers of lactic and glycolic acids and the
production and use thereof; (ii) any other patents and patent applications filed
by or on behalf of Medisorb, or under which Medisorb has the rights to grant
licenses, which are needed to practice the inventions; and (iii) any reissues,
extensions, substitutions, confirmations, registrations, revalidations,
additions, continuations, continuations-in-part, or divisions of or to any of
the foregoing which are granted hereafter or any additional protection
certificate granted with respect thereto.

 

(i) "Product(s)" shall mean any and all depot formulations of Risperidone,  or
any chemical analogues of Risperidone with similar physiological activity, based
on polymers of lactic and glycolic acids which are designed to
deliver Risperidone, or any of its chemical analogues, over an extended period.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2

--------------------------------------------------------------------------------

 

 



(j) "Sublicensees" shall mean any company or companies, other than Janssen US's
Affiliates, sublicensed by Janssen US. 

 

(k) "Technical Information" shall mean all unpatented information,  know-how,
practical experience, procedures, methodology, specifications, formulae and data
whether or not the same shall be patentable which have been heretofore developed
or acquired by Medisorb prior to the date of this Agreement and which are
necessary in order to use, manufacture or sell Products in the Field.

 

(l) "Territory" shall mean the United States, its Territories, Protectorates,
Commonwealths, and all other political subdivisions of the United States.

 

(2) License Grant

 

(a) Medisorb hereby grants to Janssen US in the Territory an exclusive license
under the Patents and Technical Information existing prior to the effective date
of this Agreement, with the right to grant sublicenses thereunder, for all
purposes within the Field to practice and use the Patents and Technical
Information, including the rights to manufacture and have manufactured, to use
and have used, and to sell and have sold Products. Medisorb exclusively retains
all rights under the Patents and Technical Information outside the Field and for
use other than in Products.  The right to grant sublicenses granted hereunder is
exclusive to Janssen US and shall not extend to Janssen US Affiliates or
Sublicensees.

 

(b) Medisorb shall offer to Janssen US for incorporation into this License
Agreement on reasonable terms and conditions, Medisorb Improvements in the Field
which, if incorporated into Janssen US's then current commercial Product(s),
would: (i) result in significant changes in either the specifications for such
Product(s) or the processes for producing such Product(s), and (ii) would
reasonably be expected to result in enhanced market value and/or profitability
of such Product(s). Examples of such Improvements would include: (i) the
development by Medisorb of a non-aqueous injection vehicle which offers
significant advantages with respect to ease of administration and (ii) the
development by Medisorb of technology enabling
[                                                                              ].

 

 

It is the parties' understanding that the effect of any such license amendment
would, in general, be either an extension of the term of this Agreement for a
mutually agreed period or a marginal increase in the then current royalty rate.
All other Medisorb Improvements shall be made available to Janssen US for its
use without further agreement. Proprietary rights to Improvements
jointly developed by Medisorb and Janssen US or any of its Affiliates shall be
governed by the terms of Section 5(c) of this Agreement.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3

--------------------------------------------------------------------------------

 

 



(c) In the event that at any time during the term of this Agreement Medisorb is
unable for any reason whatsoever to supply the Medisorb Polymers required by
Janssen U.S. for use in Products, then the license granted under paragraph 2(a)
above shall be expanded to include the Medisorb Technology required to make and
use the Medisorb Polymers.

 

(3) Royalties:

 

(a) Janssen US shall pay or cause to be paid to Medisorb a running royalty with
respect to all Products sold to customers in the Territory by Janssen US, its
Affiliates and Sublicensees, payable quarter-annually in arrears within sixty
(60) days following the end of Janssen US's regular fiscal quarters in any year
during the term hereof, as follows: (i) 2.5% of the Net Sales of each unit of
Product sold during the preceding calendar quarter during the term  hereof, if
such unit of Product was manufactured by Medisorb pursuant to a written contract
for the supply of Product; or (ii) 5.0% of the Net Sales of each unit of Product
sold during the preceding calendar quarter during the term hereof, if such unit
of Product was not manufactured by Medisorb pursuant to a written contract for
the supply of Product. Any withholding or other tax that Janssen US or any of
its Affiliates or Sublicensees are required by statute to withhold and pay on
behalf of Medisorb with respect to the royalties payable to Medisorb under this
Agreement shall be deducted from said royalties and paid contemporaneously with
the remittance to Medisorb; provided, however, that in regard to any tax so
deducted Janssen US shall furnish Medisorb with proper evidence of the taxes
paid on its behalf.

 

(b) In the event that Product is not claimed in a valid Patent effective in the
Territory and a similar product obtains a market share greater than [ ]% of the
total market revenues for Products and similar products in such country, the
parties agree to meet and negotiate in good faith an appropriate reduction in
the royalty rate then in effect. In no event shall a reduction in royalty rates
pursuant to this section result in royalty rates [   ] of the rates specified
under Section 3(a)(i) and 3(a)(ii) of this Agreement. For the purposes of this
section, "similar product" shall mean a generic version of the Product(s) where:
(i) the active agent is [  ], or a chemical analogue thereof and (ii) the
excipient is comprised of lactic and/or glycolic acids. In the event that patent
protection in the Territory for Product(s) becomes available subsequent to a
royalty reduction pursuant to this section, the parties agree to (i) reinstitute
the royalty otherwise applicable, and (ii) in the event that any recovery is
obtained for prior infringement of the subsequently issued patent, the parties
will first apply such recoveries to reimbursing Medisorb for royalties it would
otherwise have received.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4

--------------------------------------------------------------------------------

 

 



(c) Janssen US shall keep complete and adequate records with respect to the
proceeds of Products on which it has to pay royalties payable hereunder for at
least two (2) years after expiry of the year they concern. Medisorb shall have
the right to have such records of Janssen US inspected and examined, at
Medisorb's expense, for the purpose of determining the correctness of royalty
payments made hereunder.

 

Such inspection shall be made by an independent, certified public accountant to
whom Janssen US shall have no reasonable objection.  Such accountant shall not
disclose to Medisorb any information other than that necessary to verify the
accuracy of the reports and payments made pursuant to this Agreement.  It is
understood that such examination with respect to any quarterly accounting period
shall take place not later than two (2) years following the expiration of said
period.  Not more than one examination per year shall take place.

 

Based upon the verification of such reports and whenever there is reasonable
doubt about the accuracy of the sales of Product realized by an Affiliate or
sublicensee, Medisorb may reasonably request Janssen US to audit the books of
such Affiliate or such sublicensee in accordance with any applicable contractual
provision, in order to confirm the accuracy of such reports.

 

(4) Production of Product/Technology Transfer:

 

(a) Janssen US shall use its reasonable efforts consistent with its overall
business practices and strategies to commercialize and market Product, or to
have the same commercialized and marketed in the Territory.

 

(b) In the event that Janssen US determines to manufacture Product itself or
through an Affiliate or have Product manufactured by a third party, Medisorb
shall transfer to Janssen US and/or Affiliate all relevant
Technical Information, and provide such technical assistance, upon mutually
agreed terms and conditions, as is required by Janssen US in order to enable the
manufacture of Product by Janssen US, its Affiliate or its designated third
party manufacturer. However, with respect to such third party manufacturers,
except as limited by a written Product manufacturing agreement between Janssen
US and Medisorb, Medisorb will have a right of first refusal as to the
manufacture and supply to Janssen US of all Product(s), and component
bioabsorbable polymers utilized in such Product(s). Medisorb will have a period
of thirty (30) days following written notice from Janssen US of terms it is
offering to, or prepared to accept from, a third party manufacturer to notify
Janssen US of its intention to exercise its right of first refusal to supply
Product and/or component bioabsorbable polymers thereof to Janssen US, its
Affiliates and Licensees on terms no less favorable to Janssen US than those
offered by such





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

5

--------------------------------------------------------------------------------

 

 



third party manufacturer. Such third party manufacturer cannot be an in-kind
competitor to Medisorb and must be reasonably acceptable to Medisorb with
respect to confidential protection of Medisorb's Technical Information. In the
event that at any time during the term of this Agreement Medisorb is unable for
any reason whatsoever to supply the Medisorb Polymers required by Janssen U.S.
for use in Products, then the right of first refusal under this paragraph
respecting the supply of the component bioabsorbable polymers shall be
eliminated. For the purposes of this section, an "in-kind" competitor shall mean
any organization which regularly engages in the contract development and/or
contract manufacture of injectable controlled release drug delivery systems
comprising a polymeric excipient based on lactic and/or glycolic acids and/or
other closely related monomers. This Section 4(b) specifically supersedes
Section 7(B) of the Development Agreement, which Section 7(B) shall be of no
further force or effect.

 

(5) Proprietary Rights

 

(a) Medisorb will retain title to and ownership of all technology (including,
without limitation, all patents, inventions, and data relating thereto) relating
to absorbable polymers, controlled release of active agents, and/or
manufacturing methods or processes relating to such polymers and the controlled
delivery systems for active agents based on such polymers previously owned by
Medisorb or developed by Medisorb as a result of the Development Program or
otherwise. Medisorb will pay its own costs and expenses in connection with the
protection of any such technology, including all patent application and
maintenance costs and Janssen US agrees to provide Medisorb with any necessary
utility information.

 

Medisorb shall inform Janssen US of any patent application it wishes to file to
protect proprietary rights defined in Article 5, resulting from either the
Development Program or the preliminary Development Program and shall forward a
copy of any such patent application to Janssen US at least one month prior to
filing.

 

Medisorb shall consider any suggestions made by Janssen US for amplifying such
application and shall accordingly amend the application where in Medisorb's
opinion it is appropriate.

 

Medisorb shall not abandon part or whole of any of the patents or patent
applications without having first consulted Janssen US, which shall have the
right to further pursue any patents or patent applications which Medisorb wishes
to abandon, or parts thereof, in its own name and at its own expense.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

6

--------------------------------------------------------------------------------

 

 



(b) Janssen US and/or its Affiliate will retain title to and ownership of all
technology (including, without limitation, all patents, inventions, and data
relating thereto) relating to Risperidone or any chemical analogues of
Risperidone with similar physiological activity previously owned by Janssen US
and/or its Affiliate or developed by Janssen US and/or affiliate as a result of
this Agreement or otherwise. Janssen US and/or its Affiliate will pay its own
costs and expenses in connection with the protection of any such technology,
including all patent application and maintenance costs and Medisorb agrees to
provide Janssen US with any necessary utility information.

 

(c) Any inventions, other than those falling under either section 5(a) or 5(b)
hereof, having an inventorship jointly between at least one employee of Janssen
US or an Affiliate of Janssen US and one employee of Medisorb or an Affiliate of
Medisorb shall be jointly-owned by Janssen US or Janssen US Affiliate as the
case may be and Medisorb. Each party will cooperate fully in the filing and
prosecution of such patent applications.

 

Janssen US and Medisorb shall agree on which of both shall be responsible for
the filing, prosecution and maintenance of any such joint patent applications
and patents (hereinafter referred to as the "Responsible Party") in Territory.
In principle, the party having contributed the most to the invention to be
protected shall be the responsible party, unless agreed upon differently. Upon
mutual consent, the responsible party may select an agent for drafting, filing
and prosecuting a joint application. However, both parties shall agree who shall
be the agent and to what extent this agent shall be used.

 

The Responsible Party shall consult the other party when drafting any\ new
jointly owned patent application. The final draft shall be forwarded to the
other party at least one month prior to filing to give the opportunity to make
final comments.

 

The Responsible Party shall not abandon part or whole of any of the patents or
patent applications without having first consulted the other party, which shall
have the right to further pursue any patents or patent applications which the
responsible party wishes to abandon, or parts thereof, in its own name and at
its own expense.

 

All out-of-pocket costs made in relation to joint patent applications and
patents in the Territory shall be shared equally by Janssen US and Medisorb. A
statement of costs shall be made up on a quarterly basis and invoiced to the
other party.

 

Medisorb shall grant to Janssen US an exclusive fully-paid up royalty free
license with the right to sublicense to make, have made, use and sell under any
such patents or patent applications for the duration of the patents, any
continuations, continuations in part,





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

7

--------------------------------------------------------------------------------

 

 



divisions, patents of addition, reissues, renewals or extensions thereof or any
supplementary protection certificates granted with respect thereto, in respect
of any claims concerning the application of Risperidone or any chemical
analogues of Risperidone with similar physiological activity. However,
nothing contained in this paragraph shall obviate Janssen US's obligation to
pay royalties under Section 3 hereof with respect to any Products
developed hereunder.

 

Janssen US shall grant to Medisorb an exclusive fully paid-up royalty free
license with the right to sublicense to make, have made, use and sell under any
such patents or patent applications for the duration of the patents, any
continuations, continuations in part, divisions, patents of addition, reissues,
renewals or extensions thereof or any supplementary protection certificates
granted with respect thereto, in respect of any claims concerning the
application of bioabsorbable polymers in the field of human and/or veterinary
medicine.

 

(d) In addition, each party will retain exclusive title to its respective
confidential information in accordance with the provisions of Article 9 below.

 

(6) Patent Infringement

 

(a) In the event that either party becomes aware that any third party is
infringing in the Territory any patents included within the Patents, the party
becoming aware of such infringement shall promptly give notice of such
infringement to the other party. Any possible action against such alleged
infringement of the Patents will be carried out by either or both of the parties
in accordance with the provisions specified hereinafter in paragraphs (b), (c),
(d) and (e).

 

(b) Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Medisorb retains full title and ownership
pursuant to Article 5 a), Medisorb shall use all reasonable efforts to take
action against such infringement in its own name, at its own expense and on its
own behalf.

 

If Medisorb fails to take action against such infringement, or if Medisorb does
not use reasonable efforts in carrying out such action after
commencement thereof, within thirty (30) days after the notice referred to in
paragraph (a) above or after having become aware of such infringement, Janssen
US shall be entitled at its own discretion and at its own expense, to take
immediate action against such infringement in its own name, at its own expense
and on its own behalf. Medisorb will give all reasonable assistance to Janssen
in taking such action in accordance with Article 6(e), including giving Janssen
the authority to file and prosecute such suit and, if necessary, being named a
party in such action. If Janssen US commences or assumes such action, Janssen US
may credit [                    ] of





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

8

--------------------------------------------------------------------------------

 

 



any royalty otherwise due to Medisorb for sales in such country or countries
against the amount of the expenses and costs of such action, including without
limitation, attorney fees actually incurred by Janssen US. The amount of
expenses so deducted shall be paid to Medisorb out of the recoveries, if any,
received by Janssen US as a result of such action. Except for such repayment of
royalties deducted, Janssen US shall be entitled to retain all recoveries
 therefrom.

 

In no event shall Medisorb settle with such infringing third party in the Field
without the prior written consent of Janssen US.

 

(c) Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Janssen US or any of its Affiliates retains
full title and ownership pursuant to Article 5 B), Janssen US shall have the
right but not the obligation to take action against such infringement in its own
name, at its own cost and on its own behalf. If Janssen US fails to take action
against such infringement, or if Janssen US does not use reasonable efforts in
carrying out such action after commencement thereof, within thirty (30) days
after the notice referred to in paragraph (a) above or after having become aware
of such infringement, Medisorb shall be entitled at its own discretion and at
its own expense, to take action against such infringement. Medisorb shall be
entitled to retain all recoveries, if any, therefrom.

 

(d) Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Janssen US or any of its Affiliates and
Medisorb jointly retain full title and ownership pursuant to Article 5 (c), and
whenever in such case the infringing product would be a drug product falling
within the definition of the Field, Janssen US shall have the right but not the
obligation to take action against such infringement in its own name, at its own
cost and on its own behalf. If Janssen US fails to take action against such
infringement, or if Janssen US does not use reasonable efforts in carrying out
such action after commencement thereof, within thirty (30) days after the notice
referred to in paragraph (a) above or after having become aware of such
infringement, Medisorb shall be entitled at its own discretion and at its own
expense, to take action against such infringement, it being understood that
Janssen US will have a continuing right to take over any such action at its own
expense and shall pay to Medisorb from any recoveries Janssen US receives (i)
Medisorb's expenses and (ii) from any sums remaining after deduction of
Medisorb's and Janssen US's expenses, an amount proportionate to Medisorb's
expenses in relation to Janssen US's expenses.

 

Whenever it would concern a patent or patent application falling within the
definition of Patents and of which Janssen US or any of its Affiliates and
Medisorb jointly retain full title and ownership pursuant to Article 5 (c), and
whenever in such case the

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

9

--------------------------------------------------------------------------------

 

 



infringing product would be a drug product falling outside the definition of the
Field, Medisorb shall have the right but not the obligation to take action
against such infringement in its own name, at its own cost and on its own
behalf. If Medisorb fails to take action against such infringement, or
if Medisorb does not use reasonable efforts in carrying out such action
after commencement thereof, within thirty (30) days after the notice referred to
in paragraph (a) above or after having become aware of such infringement,
Janssen US shall be entitled at its own discretion and at its own expense, to
take action against such infringement, it being understood that Medisorb will
have a continuing right to take over any such action at its own expense. If
Janssen US commences or assumes such action, Janssen US may
credit [                      ] of any royalty otherwise payable to
Medisorb payable hereunder against the amount of the expenses and costs of such
action, including without limitation, attorney fees actually incurred by Janssen
US. The amount of expenses so deducted shall be paid to Medisorb out of the
recoveries, if any, received by Janssen US as a result of such action. Except
for such repayment of royalties deducted, Janssen US shall be entitled to retain
all recoveries therefrom.

 

(e) Each party agrees to cooperate reasonably with the other party in such
litigation, including making available to the other party records,information,
and evidence relevant to the infringement of the Patent.

 

(7) Third Party Intellectual Property Rights

 

(a) Medisorb warrants that to the best of its current knowledge and belief the
Products to be developed hereunder will not infringe the patent rights of any
third party.

 

(b) In the event that the manufacture, use or sale of the Product would
constitute an infringement of the rights of a third party in the Territory
because of the use of the Patents or Medisorb's know how, each party shall, as
soon as it becomes aware of the same, notify the other thereof in writing,
giving in the same notice full details known to it of the rights of such third
party and the extent of any alleged infringement. The parties shall after
receipt of such notice meet to discuss the situation, and, to the extent
necessary attempt to agree on a course of action in order to permit Janssen US
to practice the license granted hereunder. Such course of action may include:
(a) modifying the Product or its manufacture so as to be noninfringing; (b)
obtaining an appropriate license from such third party; or (c) fight the claim
or suit. In the event that within a short period of time, the parties fail
to agree on an appropriate course of action Janssen US may decide upon the
course of action in the interest of the further development, manufacturing or
commercialization of the Product.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

10

--------------------------------------------------------------------------------

 

 



(c) In the event that the parties cannot agree on modifying the Product or in
the case that such modification would not be economically viable or regulatory
feasible, Janssen US, whenever it relates to know how, whether patented or not,
owned by Janssen US in accordance with the provisions of Article 5 (b) and (c),
or Medisorb, whenever it relates to know how, whether patented or not, owned by
Medisorb in accordance with the provisions of Article 5 (a), will have the right
to negotiate with such third party for such license. Both parties hereto will in
any event in good faith consult with each other with respect to such
negotiations and the party negotiating such license as indicated above, will
make every effort to minimize the amount of license fees and royalties payable
thereunder. In no event shall either party as a result of such settlement, grant
a sublicense or cross license to the third party to settle the suit, without the
prior written approval of the other party. In the event that such negotiations
result in a consummated agreement, any license fee and/or royalties to be paid
thereunder shall be paid by the party responsible for the negotiations as
indicated above, [              ] of any license fees or royalties paid by
Janssen US under such license will be creditable against royalties due to
Medisorb hereunder.

 

(d) In the event that either or both parties would further to such notification
under Paragraph 7 (b) decide to defend such suit or claim in which a third party
alleges that the manufacture, use or selling of the Product in the Territory
infringes said third party's patent in, Janssen US shall have the right to apply
[                            ] of the royalties due to Medisorb on the sales of
the allegedly infringing Product against its litigation expenses.

 

(8) Term:

 

(a) Except as otherwise provided herein, this Agreement and the term of the
license granted to Janssen US hereunder shall commence on the date first written
above and shall expire (i) upon expiration of the last to expire Patent or (ii)
fifteen (15) years after the date of the first commercial sale of Product in the
Territory, whichever is later; provided, that in no event shall the license
granted hereunder expire later than the twentieth anniversary of the first
commercial sale of Product. After expiration of the license granted to Janssen
US hereunder, Janssen US shall retain a fully paid-up non-exclusive license to
manufacture, use and sell Products in the Field in the Territory.

 

(b) Medisorb may convert the exclusive license granted under this Agreement to
non-exclusive if Janssen US does not maintain the following minimum annual
royalty payments to Medisorb. With respect to the entire Territory, the minimum
royalty obligation will first apply to the twelve month period following the
anniversary of the end of the month in which the Product was launched. During
the first twelve month period and each subsequent twelve month period that such
minimum royalty obligation is applicable, the





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

11

--------------------------------------------------------------------------------

 

 



minimum royalty amount to be paid by Janssen US will be calculated by
multiplying the applicable royalty rate by [   ] percent of the actual aggregate
net sales of other [        ] products in the Territory during such twelve month
period.

 

Janssen US shall have the right to make up any shortfall in minimum
royalty payments from Product sales in the Territory provided, such  make-up
payment is made at the same time and in the same manner as required for the
underlying minimum royalty obligation.

 

(c) In the event that either party shall enter or be put into voluntary or
compulsory liquidation or have a receiver appointed or default in the observance
or performance of its obligations under this Agreement and shall fail to remedy
such default within ninety (90) days after the delivery of written notice from
the other party, the other party shall be entitled upon giving written notice to
terminate this Agreement.

 

(d) Janssen US may terminate this Agreement without cause upon 30 days prior
written notice.  Thereafter, Janssen US shall have no further rights or
privileges with respect to the use of Medisorb Technology in Products and
Medisorb shall be under no further obligation of non-competition or exclusive
dealing.

 

(e) Any early termination of the Agreement shall be without prejudice to the
rights of either party against the other accrued under this Agreement prior to
termination.

 

(f) Upon any termination of this Agreement, any remaining inventory of Product
may be sold, provided all royalties otherwise due hereunder are paid with
respect to such sales.

 

(g) All rights and licenses granted under or pursuant to this Agreement by
Medisorb to Janssen U.S. are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of Title 11, U.S. Code (the "Bankruptcy Code"), licenses to
"intellectual property" as defined under section 101(60) of the Bankruptcy Code.
The parties agree that Janssen, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.

 

(9) Confidentiality:

 

(a) Each party agrees to keep confidential and to not use for any purpose other
than as set forth herein all technical information and materials supplied by the
other hereunder and any information a party may acquire about the other or its
activities as a result of entering into this Agreement, provided that such
obligation shall not apply to





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

12

--------------------------------------------------------------------------------

 

 



technical information or material which: (i) was in the receiving
party's possession without restriction prior to receipt from the other party or
its Affiliates; (ii) was in the public domain at the time of receipt; (iii)
becomes part of the public domain through no fault of the receiving party; (iv)
shall be lawfully received from a third party with a right of further
disclosure; (v) shall be required to be disclosed by law, by regulation or by
the rules of any securities exchange.

 

(b) Except as may be otherwise provided herein, the confidentiality obligations
as set out in this Section shall continue so long as this Agreement remains in
force and thereafter for a period of seven (7) years.

 

(c) Janssen US shall cause its Affiliates and Sublicensees to abide by the
obligations of confidentiality with respect to unpublished information within
the Patents and Technical Information.

 

(d) Any confidential information relating to the subject matter of this
Agreement imparted to the other party prior to the execution of this Agreement
shall be considered to fall under the terms of this Agreement.

 

(10) Disclaimer of Warranty: Medisorb makes no representations or warranties,
express or implied, with respect to the Medisorb Patents and Technical
Information licensed to Janssen US hereunder, including without limitation any
warranties of merchantability or fitness for a particular purpose.

 

(11) Liability

 

(a) Janssen US agrees to indemnify, defend and hold harmless Medisorb from and
against any liability, loss, damages and expenses (including reasonable attorney
fees) Medisorb may suffer as the result of claims, demands, costs or judgments
which may be made or instituted against Medisorb by reason of personal injury or
damage to property arising out or caused by Janssen US's promotion, use and sale
of the Product, except where such liabilities claims, demands, costs or
judgments are caused by Medisorb's failure to provide Janssen US with any
information as specified in Section 12 (c) and Article 13. Medisorb will notify
Janssen US as soon as it becomes aware of any such claim or action and agrees to
give reasonable assistance in the investigation and defense of such claim or
action it being understood that it shall allow Janssen US to control the
disposition of the same.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

13

--------------------------------------------------------------------------------

 

 



 

(b) Medisorb agrees to indemnify, defend and hold harmless Janssen US from and
against any liability, loss, damages and expenses (including reasonable attorney
fees) Janssen US may suffer as the result of claims, demands, costs or judgments
which may be made or instituted against Janssen US by reason of personal injury
or damage to property arising out or caused by Medisorb's failure to provide
Janssen US with any information as specified in Section 12(c) and Article 13.

 

(c) In no event shall either party be liable for loss of profits, loss of
goodwill or any consequential or incidental damages of any kind of the other
party.

 

(12) Product Information and Adverse Drug Events

 

(a) As Janssen US has superior knowledge of the end-use applications to which
Products licensed hereunder will be put, Janssen US is responsible for providing
third parties with adequate information as to the medical profile of such
Products. Janssen US will provide Medisorb with copies of the product
information document which is part of the NDA for the Product.

 

(b) Medisorb does not claim the expertise to judge whether Product(s) will
perform acceptably in Janssen US's application(s). Janssen US is the sole judge
as to whether Product(s) will perform acceptably in Janssen US's application(s).
Janssen US represents and warrants on an on-going basis during the term of this
agreement that it has the capability to assess the suitability of Product(s) in
Janssen US's application(s) and agrees to conduct adequate testing to confirm
the safety and efficacy of Products prior to commercialization.

 

(c) Medisorb will provide to Janssen US promptly after its discovery by
Medisorb, any information in its possession which indicates adverse effects in
humans associated with the Products, including the bioabsorbable polymeric
components thereof, licensed hereunder. For the purpose of this Agreement
"adverse event" shall mean an experience which is noxious and unintended and
which occurs at doses normally used in man for the prophylaxis, diagnosis or
therapy of a disease or for the modification of a physiological function and any
report of an overdose.

 

(13) Government Approvals

 

Janssen US shall be responsible for conducting all necessary testing as well as
determining what, if any, government approvals are required for the use and sale
of Product licensed hereunder and shall comply with all such requirements prior
to and following the sale or distribution of such Products.





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

14

--------------------------------------------------------------------------------

 

 



 

Medisorb shall cooperate fully with Janssen US in obtaining regulatory approvals
for Product licensed hereunder and shall, at Janssen US's request, provide
appropriate regulatory authorities with any and all information concerning
Medisorb's technology, Medisorb polymers and Medisorb's manufacturing process
for such Product.

 

In this respect Medisorb undertakes that it has submitted or will as soon as
possible submit a type IV Drug Master File to the FDA identifying Medisorb's
method of manufacture, release specifications and testing methods used in the
manufacture of Medisorb Polymers and a type I Drug Master File of Medisorb's
manufacturing facilities where Product may be manufactured.  Medisorb will
authorize Janssen U.S. at its request to cross-reference any Drug Master Files
relating to the Medisorb Polymers.

 

(14) Force Majeure:  Neither party shall be liable for its failure to perform
any of its obligations hereunder if such failure is occasioned by a contingency
beyond its reasonable control including, but not limited to, occurrences such as
strikes or other labor disturbances, lock out, riot, war, default by a common
carrier, fire, flood, storm, earthquake, other acts of God, inability to obtain
raw materials, failure of plant facilities or government regulation, act or
failure to act. Each party shall notify the other immediately upon occurrence or
cessation of any such contingencies. If such contingency continues unabated for
at least 180 consecutive days, either party shall have the right to terminate
this Agreement without further obligation beyond those actually incurred prior
to such termination.

 

(15) Press Communications:  Neither party shall originate any publicity,news
release or public announcement, written or oral relating to this Agreement,
including its existence, without the prior written approval of the other party.

 

(16) Notices:  Any legal notice required or permitted hereunder shall
be considered properly given if in writing and sent by first class mail,
certified mail or by telefacsimile to the party being notified at the respective
address of such party as follows:

 

If to Medisorb:

 

Medisorb Technologies International L.P.

6954 Cornell Road

Cincinnati, OH 45242

 

Facsimile: 513-489-2348





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

15

--------------------------------------------------------------------------------

 

 



 

If to Janssen US:

 

Janssen U.S.

1125 Trenton-Harbourton Road

P.O. Box 200

Titusville, New Jersey 08560-0200

 

Facsimile:  609-630-2616

 

with a copy to Janssen Pharmaceutica International

Kollerstrasse 38

6300 Zug 6

Switzerland

Facsimile: 00-41-42449565

 

Such notice shall be effective upon receipt or upon refusal to accept
such notice. In any case, notice shall be presumed effective no later than five
(5) days after such notice is sent.

 

Neither party shall originate any publicity, news release or
public announcement, written or oral, relating to this Agreement, including
its existence, without the written approval of the other party.

 

(17) Assignment:  This Agreement shall not be assigned by either party without
the prior written consent of the other party; provided, however, that assignment
shall be permitted without such consent to any party, not less than 50% of the
total interest of which owns, is owned by, or is under common control with the
assigning party. In the event of any such permitted assignment the assignee
shall be subject to and shall agree in writing to be bound by the terms and
conditions of this Agreement.

 

(18) Dispute Resolution:  The parties shall amicably discuss and negotiate any
matters which arise under this Agreement and are not specifically set forth
hereunder.  If any disputes arise under this Agreement, the parties shall use
their reasonable efforts to meet and resolve such disputes.  In the event that
the parties are unable to resolve any such disputes, then both parties hereby
agree to submit said disputes to the jurisdiction of the competent courts of the
State of New Jersey and agree that any litigation in any way related to this
Agreement shall be submitted to such courts and that same shall be subject to
the laws of the State of New Jersey without regard to its rules respecting
choice of law.

 

(19) Severability:  In the event any one or more of the provisions of this
Agreement should for any reason be held by any court or authority having
jurisdiction over this Agreement or any of the parties hereto to be invalid,
illegal or unenforceable such provision or provisions shall be validly reformed
to as nearly approximate the intent of the





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

16

--------------------------------------------------------------------------------

 

 



 

parties as possible and, if unreformable; shall be divisible and deleted in such
jurisdiction, elsewhere this Agreement shall not be affected.

 

(20) Captions:  The captions of this Agreement are for convenience only, and
shall not be deemed of any force or effect whatsoever in construing this
Agreement.

 

(21) Waiver:  The failure on the party of a party to exercise or enforce any
right conferred upon it hereunder shall not be deemed to be a waiver of any such
right, nor operate to bar the exercise or enforcement thereof at any time
thereafter.

 

(22) Survival:  The following Articles of this Agreement shall survive the
termination or expiration of this Agreement:  5, 9, 10, 11, 15, 17,  and 18.

 

(23) Miscellaneous:  This Agreement may be executed by the parties hereto in
counterparts, each of which when so executed and delivered shall be considered
to be an original, but all such counterparts shall together constitute but one
and the same instrument.  This Agreement is the complete agreement of the
parties and supersedes all previous understandings and agreements relating to
the subject matter hereof.  Neither this Agreement nor any of the terms hereof
may be terminated, amended, supplemented, waived or modified orally , but only
by an instrument in writing signed by the party against whom enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Agreement as of the day and year first above written.

 

 

JANSSEN PHARMACEUTICA INC.

 

By:

/s/ Paula F. Costa

 

Name:

Paula F. Costa

 

Title:

President

 

Date:

2/13/96

 

 

 

(Second Janssen  Signatory)

 

By:

/s/ Bruce D. Given

 

Name:

Bruce D. Given

 

Title:

Group Vice President

 

Date:

2/16/96

 

 





THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

17

--------------------------------------------------------------------------------

 

 



MEDISORB TECHNOLOGIES INTERNATIONAL  L.P.

by:

Medisorb Technologies

 

International, Inc.,

 

its General Partner

 

 

By:

/s/ David R. Lohr

 

Name:

David R. Lohr

 

Title:

President

 

Date:

January 31, 1996

 

 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL 

TREATMENT REQUEST. REDACTED MATERIAL IS BRACKETED AND HAS BEEN 

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

18

--------------------------------------------------------------------------------